  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CLISTOPHER L. THOMAS,         )
                              )
     Plaintiff,               )
                              )         CIVIL ACTION NO.
     v.                       )          2:18cv507-MHT
                              )               (WO)
WARDEN WALTER MYERS, et       )
al.,                          )
                              )
     Defendants.              )

                           OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,   filed   this      lawsuit     complaining      that

defendants subjected him to excessive force, including

the use of mace, and did not provide him an opportunity

for proper decontamination from the mace for over 24

hours.    This lawsuit is now before the court on the

recommendation of the United States Magistrate Judge

that plaintiff’s case be dismissed without prejudice.

There are no objections to the recommendation.          After

an independent and de novo review of the record, the
court   concludes    that     the    magistrate    judge’s

recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 11th day of October, 2018.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
